DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 11/11/2020.  Claims 1-11 and 15-20 have been cancelled.  Claims 12-14 have been amended.

Response to Arguments
	The 112, 2nd rejections have been withdrawn in view of applicant’s amendment.
	The Questel reference has been withdrawn in view of applicant’s amendment.
	The nonstatutory double patenting rejection has been withdrawn in view of applicant’s filing of the terminal disclaimer.


 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Recitations from 
U.S. Patent No. 10/092,366
Recitations from this instant application, case  # 16/105,072
Independent claim 1 recites:

A method of protecting tissue of a patient during a surgical procedure, the method comprising: 

providing a surgical incise drape comprising a flexible polymeric film having opposite first and second major surfaces, and a layer of a pressure sensitive adhesive disposed on at least a portion of the first major surface of the flexible polymeric film;  



adhering the surgical incise drape to the patient using the pressure sensitive adhesive layer disposed on the first major surface of the flexible polymeric film;  

providing a water-resistant stress-distributing closed-cell foam or solid layer having opposite first and second major surfaces, 
wherein the water-resistant stress-distributing layer is at least 1 mm and no more than 10 mm thick between the first and second major 
surfaces;  

attaching the first major surface of the water-resistant stress-distributing layer to the second major surface of the flexible polymeric film of the surgical incise drape that is adhered to the patient such that the water-resistant stress-distributing layer conforms to body contours of the patient;  



retracting the tissue along the incision using a retractor;  


wherein the water-resistant stress-distributing layer reduces stress to the incision and tissue trauma by distributing the forces caused by retraction;  

wherein the water-resistant stress-distributing layer undergoes stretching and/or compression during retraction and protects the skin and underlying tissue from trauma due to 
compressive and/or stretching forces during retraction;  and 

wherein the water-resistant stress-distributing layer is translucent or transparent such 
that the practitioner can visualize the tissue of the patient through the stress-distributing layer. 


A method of protecting tissue of a patient during a surgical procedure, the method comprising:

providing a surgical incise drape comprising a flexible polymeric film having opposite first and second major surfaces and a pressure sensitive adhesive on at least a portion of at least one major surface thereof;
providing a water-resistant stress-distributing layer having opposite first and second major surfaces;

adhering the surgical incise drape to the patient;
adhering the water-resistant stress-distributing layer to the surgical incise drape;


















retracting the tissue along the incision using a retractor;


wherein the surgical incise drape and water-resistant stress-distributing layer undergo stretching and/or compression during retraction.




	Llinas does not disclose the water-resistant stress-distributing layer being free-standing.
	However, Figures 6-8 in Estes teaches an analogous layer (12, skin sealant) being free-standing, paragraph 0049 describes the skin sealant layer (12) forms a coherent film with strong adhesion to the skin through various techniques based on chemistry of the composition and paragraph 0006 describes skin sealant dries to form a film, such description renders the dried film of skin sealants being free-standing.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Llinas’s water-resistant stress-distributing layer such 
	Regarding claim 13, see claim 4 in U.S. Patent No. 10,092,366.
Regarding claim 14, Llinas/Estes, as presented in claim 12, and see claim 5 in U.S. Patent No. 10,092,366.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CAMTU T NGUYEN/Examiner, Art Unit 3786